Citation Nr: 1441335	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for leukemia, to include chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to July 1968 (to include service in Vietnam), and from October 1974 to November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO declined to reopen the Veteran's claim for service connection for leukemia, and also, denied service connection for chronic lymphocytic leukemia.  In August 2007, the Veteran filed a notice of disagreement (NOD) with the July 2007 decision.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In his June 2008 substantive appeal, the Veteran initially requested a Board hearing before a Veterans Law Judge.  In December 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) in addition to his requested Board hearing.  Accordingly, a DRO hearing was scheduled in May 2010, during which the Veteran and his wife appeared and gave their testimony.  A transcript of that hearing is of record.  During the DRO hearing, the Veteran withdrew his request for a Board hearing.

In April 2012, the Board granted the Veteran's request to reopen his claim for service connection and remanded the underlying claim for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in the Virtual VA and VBMS files reveals that-with the exception of the July 2014 Appellant's Post-Remand Brief-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.

3.  Although chronic B-cell leukemia, to include chronic lymphocytic leukemia, is among the diseases recognized by the VA Secretary as etiologically related to herbicide exposure, competent, probative evidence indicates that the Veteran does not have a valid diagnosis of any leukemia at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for service connection for leukemia, to include chronic lymphocytic leukemia, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2007 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the February 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, March 2011 and September 2011 VA examination reports, a December 2012 VA opinion, VA treatment records, and private medical records.  Also of record and considered in connection with the claims is the transcript of the Veteran's hearing, along with various statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

With respect to the May 2010 DRO hearing, the Veteran was provided an opportunity to orally set forth his contentions.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO, DRO, or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.

In the present case, during the May 2010 hearing, the DRO enumerated the issue on appeal.  Hearing Transcript (T.) at pages 2-3.  Also, information was solicited regarding the Veteran's Agent Orange exposure during service in Vietnam (T. at p. 3); a referral from the Veteran's family doctor, Dr. C., to Dr. L. (T. at p. 5); diagnosis of and treatment for leukemia from Dr. L. in 1996 (T. at p. 3); treatment from Dr. P. (T. at p. 5); and whether there were any outstanding medical records available.  Additionally, the DRO explained that the evidence of record did not show an actual diagnosis of leukemia.  T. at p. 6-7.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the hearing was legally sufficient.  

As for outstanding records, to the extent that the record suggests the existence of records of the Veteran's leukemia treatment from August 1999 at the Walter Reed Army Medical Center (Walter Reed), as indicated in a June 2010 letter from Dr. P., a Formal Finding of Unavailability by the RO shows that such records are unavailable for review, all efforts to obtain such records were exhausted, and further attempts would be futile.  Additionally, in December 2010, the Veteran himself conceded that Walter Reed had nothing to do with his medical treatment and requested that search efforts for those records be discontinued. 

As noted, in April 2012, the Board directed the AOJ to obtain outstanding VA treatment records, obtain another VA examination or opinion concerning the Veteran's claimed leukemia disability, and assist the Veteran to acquire outstanding private treatment records, including records of leukemia treatment by Dr. C. and Dr. L.  Recent VA treatment records were acquired and associated with the claims file, and a VA medical opinion was obtained in December 2012.  With respect to private medical records, the AOJ issued two letters in May 2012 and June 2012 asking the Veteran to provide authorization to VA to secure the medical records of Dr. C. and Dr. L. or provide copies of those records to VA.  In response, the Veteran submitted only a statement to the effect that he had forwarded all documents to VA.  The Board's review of the record reveals that the Veteran did not submit any authorization for or copies of treatment records from Dr. C. and Dr. L.  Subsequently, the Veteran's service connection claim was adjudicated, and the Veteran was issued an SSOC in January 2013 concerning the denial.  

The record also reflects that VA has made reasonable efforts to afford the Veteran an adequate examination.  In March 2011 and September 2011, the Veteran underwent VA examination to determine the nature and etiology of his claimed disability.  Additionally, pursuant to the Board's April 2012 remand, the RO obtained another VA medical opinion to determine whether the Veteran's had a confirmed diagnosis of a chronic B-cell leukemia, to include hairy cell or chronic lymphocytic leukemia, in December 2012.  The Board finds that the March 2011 and September 2011 VA examination reports and the December 2012 VA opinion are adequate to adjudicate the Veteran's service connection claim, and no further examination is necessary.

Under the circumstances of this case, the Board finds that the AOJ has substantially complied with the remand instructions to the extent possible, and no further action in this regard is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v West, 11 Vet. App. 268, 271 (1998), where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran argues that he is entitled to service connection for leukemia chronic lymphocytic leukemia (CLL) because of his service in Vietnam.  Essentially, he maintains that he was first diagnosed with leukemia or CLL in 1994 or 1996 by Dr. L. and that his diagnosis was later confirmed by Dr. P.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases-to include chronic B-cell leukemia, such as chronic lymphocytic leukemia-shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for leukemia, to include CLL, must be denied.

The Board notes, at the outset, that all of the evidence of record, to include in the Veteran's paper and electronic claims file has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim on appeal.

A November 1996 private, "initial" hematology consultation from Dr. L. noted that the Veteran was referred for neutropenia.  After reviewing the Veteran's bloodwork, Dr. L. assessed the Veteran with "[r]ule out immune neutropenia."

A letter dated August 19, 1999 from the VA Medical Center in Washington, DC, informed the Veteran that his laboratory tests were compatible with "chronic [l]eukemia, currently stable."  The Veteran was referred for follow-up evaluation with a VA hematologist.

On August 21, 1999, the Veteran saw private physician, Dr. P.  A medical record of that date shows that the Veteran gave Dr. P. a government document, which was noted as stating that the Veteran had leukemia for which he was being followed by the government.  Dr. P. diagnosed the Veteran with "history of leukemia."  A bloodwork report of the same date shows a handwritten note of "[unreadable text] leukemia?"

During a follow-up VA hematology examination in September 1999, the Veteran reported that his family doctor told him in 1997 that he suffered from "leukemia" on the basis on blood tests which were performed for evaluation of repeated episodes of pneumonia.  The Veteran further stated that his "white count" was "low" and that he was referred to an oncologist who treated him with corticosteroids for one month, after which his "white count" came up and corticosteroid therapy was discontinued as no further treatment was needed.  Since then, the Veteran added, his "counts" have remained stable for the past four years.  The VA hematologist noted that no old records were made available for review, assessed the Veteran with a vague history of "chronic leukemia," and noted that the Veteran had mild leukopenia at present as well as in the past which could represent a benign feature in approximately 10 percent of the African American population.  In an addendum to the Veteran's September 1999 examination, it was found that the Veteran had neutropenia, "most likely" caused by ethnic or hereditary neutropenia seen frequently in African Americans. 

In November and December 1999, Dr. P. continued the diagnosis of "history of leukemia" in medical records.  Subsequent records of Dr. P. show a diagnosis of leukemia.  See February 2000, May 2000, June 2000, August 2000, September 2000, January 2001, and March 2001 records.  None of these records reflect any treatment for leukemia.

VA treatment records from November and December 1999 reflect the Veteran's ongoing diagnosis of race-related neutropenia.

A March 2002 VA treatment record indicates that the Veteran reported that he was diagnosed with "'chronic leukemia' (doesn't know what type)" and was told to follow "watchful waiting."  The record shows that the Veteran was assessed with chronic leukemia "as per hematologist."

In a June 2008 letter, Dr. P. stated that the Veteran's diagnosis was obtained from a letter dated August 19, 1999.  After he reviewed the letter which indicated that the Veteran's "laboratory tests are compatible with Chronic Leukemia, currently stable," Dr. P. explained that he added this diagnosis of the Veteran to his records.

During the May 2010 DRO hearing, the Veteran stated that his diagnosis of leukemia was initially made by his private physician, Dr. L., and that the diagnosis was later confirmed by Dr. P.

A January 2010 VA treatment record noted that the Veteran's prior medical history gave a history of chronic leukemia of unknown type which was treated long ago with antibiotics with improvement and indicated that he was being followed by a local medical doctor.

In June 2010, Dr. P. wrote a letter stating that the Veteran was diagnosed with chronic lymphocytic leukemia at Walter Reed Hospital in August 1999.  Such records were later deemed unavailable, and the Veteran stated in December 2010 that the Walter Reed Hospital had nothing to do with his medical treatments and asked VA to discontinue searching for those records. 

In a March 2011 VA examination report, the VA examiner noted that the available treatment records indicate a history of leukemia of unspecified type.  The examiner suggested that additional medical documentation contemporaneous with the Veteran's initial leukemia diagnosis was necessary in order to determine the type of leukemia with which the Veteran was diagnosed.  

Subsequently, in March 2011, the Veteran submitted a VA Hairy Cell and other B-cell Leukemias Disability Benefits Questionnaire (VA Leukemia Questionnaire).  In the form, Dr. P. noted that the Veteran's diagnosis of chronic lymphocytic leukemia since August 21, 1999 and treatment "by VA."  However, Dr. P. also noted that VA, not his office, treated the Veteran for CLL and that his office had no information on such treatment other than an August 19, 1999 VA letter given to him by the Veteran.

The report of a September 2011 VA examination reflects the Veteran's report that an abnormal white blood cell count had been noted by his private primary physician, Dr. C.  The Veteran stated further that he was subsequently referred to see Dr. L. who, as the Veteran had previously reported, diagnosed leukemia.  Based upon the clinical findings from the examination and review of the claims file, the VA examiner diagnosed neutropenia.  In support of this diagnosis, the examiner noted, "[t]he hematologist specialist from the VA Medical Center in DC writes that this veteran does not have leukemia but he has hereditary neutropenia (leukopenia) seen in [A]frican [A]mericans.  This veteran never had a bone marrow biopsy.  The evidence of records [sic] does not show a specific diagnosis of CLL or Hairy Cell Leukemia other than reported by [V]eteran's own history."  

In December 2012, a VA medical opinion, rendered by an examiner who reviewed the Veteran's medical record, indicated that a there was no clearly established diagnosis of a chronic leukemia, including hairy-cell or chronic lymphocytic leukemia.  Instead, it was found that the Veteran had a documented diagnosis by a VA hematology clinic of mild leukopenia or ethnic or hereditary neutropenia, frequently seen in African Americans.

The above-cited evidence reflects that the record contains conflicting medical evidence regarding whether the Veteran has, or at any point pertinent to this appeal has had, a form of leukemia.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the opinions of the September 2011 and December 2012 VA physicians constitute the most probative medical evidence on the question of whether the Veteran has a current disability of leukemia, to include chronic lymphocytic leukemia.  The September 2011 examiner conducted an in-depth interview and examination with the Veteran, and completed an extensive report detailing the Veteran's medical history.  The examiner reviewed the Veteran's claims file, described his symptoms, and provided reasoned analyses.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Similarly, the December 2012 VA physician conducted an extensive and thorough review of the Veteran's medical history and provided a detailed and highly persuasive rationale for the conclusion that the Veteran lacked a confirmed diagnosis of leukemia or CLL.  Accordingly, the Board finds highly persuasive the opinions of the September 2011 and December 2012 VA physicians that the Veteran does not have a diagnosis of leukemia, to include CLL.

By contrast, the Board has accorded little, if any, probative weight to the opinions of the March 2011 VA examiner or private physician Dr. P.  The opinion of the March 2011 VA examiner lacks persuasive value because the examiner's review of the claims file and opinion neglected to address the significance, if any, of the Veteran's diagnosis of neutropenia or leukopenia.  Additionally, the opinion of the March 2011 VA examiner appears to have been based on incomplete review of the medical evidence.

With respect to the various notations and assessments of Dr. P. concerning the Veteran's leukemia or CLL, these are entitled to no probative weight whatsoever on the question of diagnosis.  As indicated in his records and conceded by him in the June 2008 letter and the March 2011 VA Leukemia Questionnaire, Dr. P. received the Veteran's diagnosis of leukemia from reports by the Veteran and a VA letter dated August 19, 1999 that the Veteran gave to him.  Moreover, Dr. P also revealed, and his records demonstrate, that he has never treated the Veteran for leukemia.  Accordingly, as Dr. P's assessments of leukemia or CLL do not reflect an actual opinion by him, but merely constitute a reiteration of the Veteran's own self-reported history or information taken from the August 19, 1999 VA letter, such assessments are not competent evidence as to diagnosis and are entitled to no probative weight.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).  

Similarly, the March 2002 VA treatment record which indicates that the Veteran was diagnosed with "'chronic leukemia' (doesn't know what type)" is also not competent evidence as to such diagnosis and lacks probative weight because it merely reiterates the Veteran's own self-reported history.  Id.  Other VA treatment records relying on the Veteran's self-reported history of leukemia or CLL are likewise accorded no probative weight.

The Board also finds that the August 19, 1999 VA letter noting that the Veteran's laboratory tests were compatible with "chronic Leukemia, currently stable" is not probative medical evidence of a confirmed diagnosis of such, as the letter refers only to laboratory test results consistent with, but not conclusive of, a finding of leukemia and the letter recommends further evaluation by a VA hematologist, further indicating the need for a confirmation of a diagnosis of leukemia.

In addition to the medical evidence of record, the Board has considered the Veteran's own assertions.  However, to the extent that statements by the Veteran have been offered in an attempt to establish current disability, such attempt must fail.  

The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, the Veteran is not competent to address the complex medical question of whether he has a diagnosis has leukemia or CLL, as this requires medical training, knowledge, and expertise.  See Jandreau, 492 F.3d at 1377.  Furthermore, although the Veteran is competent to report that he was told by Dr. L that he had leukemia, his report of what a doctor purportedly told him does not constitute actual medical evidence of a diagnosis.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Hence, in this case, the Veterans lay assertions as to diagnosis have no probative value.

Under these circumstances, Board finds that the competent, probative evidence of record indicates that the Veteran does not have a valid diagnosis of leukemia, to include chronic lymphocytic leukemia, at any time pertinent to this appeal.  Notably, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought, there simply is no predicate for an award of service connection-on any basis.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

As a final point, the Board notes that, to extent that the record shows assessments of neutropenia or leukopenia, no such assessment constitutes a current disability for VA purposes.  Leukopenia is a reduction in the number of leukocytes in the blood.  See Dorland's Illustrated Medical Dictionary at 1030 (32nd ed. 2012).  Neutropenia is a decrease in the number of neutrophils in the blood.  See id. at 1272.  In and of themselves, leukopenia and neutropenia are laboratory findings and do not necessarily reflect the presence of disease or injury, nor are they manifested by any signs or symptoms of disability.  

For all the foregoing reasons, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim with respect to the fundamental requirement of current disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for leukemia, to include chronic lymphocytic leukemia, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


